DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esch (US5701905) in view of Quinn (US6036654).
As to claim 11, Esch teaches a method of performing an intraluminal procedure in a body lumen while simultaneously detecting a real-time pressure within said body lumen (Col. 2, Lines 46-50 teach the method of detecting pressure inside the body using a sensor.), the method comprising: advancing an elongated body to a target  (Col. 6, Lines 24-27 teach the insertion of the catheter (10) into the body.), wherein the elongated body comprises a main lumen and a sensor line connection (Figure 2 teaches a main lumen (16) and an area in the sidewall (12) where wires (24a, 24b) are placed to connect to the pressure sensor (20).), the elongated body further comprising a proximal end and a distal end (Figure 2 teaches the distal end (14) of the catheter, while the proximal end is omitted.), wherein the main lumen extends to the distal end of the elongated body (Figure 2 teaches the main lumen (16) extends to the distal end (14).); slidably positioning a second device within the main lumen of the elongated body such that the second device is configured to pass through and beyond the distal end of the elongated body (Col. 6, Lines 31-34 teach the placement of a second device into the main lumen of the outer catheter.); wherein the sensor line connection comprises a pressure sensor (Figure 2 teaches a pressure sensor (20).), wherein the sensor line connection comprises an opening along or near the distal end of the elongated body to provide access to the target intraluminal location of the body lumen (Figure 2 teaches the pressure sensor (20) is located near the distal end (14) of the catheter (10).), wherein the sensor line is configured to receive a transmission line, the transmission line being coupled to the pressure sensor (Figure 2 teaches transmission lines (24a, 24b) coupled to the sensor (20).); and detecting a real-time pressure of the target intraluminal location of the body lumen using the pressure sensor while the second device is positioned within the main lumen (Col. 6, Lines 30-34 teach the pressure is measured while a second device is inserted.); wherein the sensor line connection is separate from the main lumen and not in fluid communication with the main lumen (Figure 2 teaches the wires (24a, 24b) are not in communication with the main lumen.), wherein the sensor line does not impinge on the main lumen, the elongated body comprising a first end and a second end; and wherein the elongated body is configured to simultaneously receive and accommodate both the second device and the transmission line during use. (Col. 6, Lines 30-34 teach the pressure is measured while a second device is inserted.) and wherein the pressure sensor is positioned within the sensor lumen and away from an exterior surface of the elongated body. (Col. 4, Line 40 teaches the sensor can be embedded deeper into the wall of the body (12) such that is it within the wall and away from the exterior surface of the elongated body.)
Esch does not explicitly disclose that the elongated body comprises a sensor lumen.
However, Quinn teaches a catheter with an elongated body that comprises a sensor lumen.  (Figures 1 and 2a/b teach a catheter (10) for insertion into the body that has multiple lumens.  Some of the lumens (122, 124, 126) are for use in diagnostic/therapeutic procedures, similar to the main lumen of Esch.  Other lumens (118, 120, 124) are sized to permit wires to pass through, with fiber optic lumen (124) specifically being used to interact with a sensor at the distal end of the tube.  Additionally, Figure 5 teaches that the thermistor lumen has a sensor (62) connected to a wire located at the distal end of the tube. (Col. 6, Lines 35-40).  Esch, Col. 4 Lines 61-63 teach the use of temperature sensors in place of the pressure sensor.) ALTERNATIVELY, Quinn also discloses the use of sensors away from the exterior surface of the elongated body (Figures 5 and 6 teach that the sensor (63) is placed within the lumen where a side port is, and that the sensor is away from the exterior surface of the catheter body.)
One of ordinary skill in the art would have been motivated to combine the multiple lumen structure of Quinn with the guide catheter structure of Esch in order to monitor various hemodynamic parameters and combine monitoring features with therapeutic features. (Quinn Col. 2, Lines 13-22)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multiple lumen structure of Quinn with the guide catheter structure of Esch because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (A).

As to claim 12, Esch in view of Quinn teaches the method of Claim 11, wherein the second device comprises a catheter. (Esch, Col. 6, Lines 32 teach the introduction of a catheter into the main lumen.)

As to claim 13, Esch in view of Quinn teaches the method of Claim 11, wherein the pressure sensor comprises a fiber optic sensor. (Esch, Col. 2, Lines 9-11 teach the use of fiber optic pressure sensors in medical devices.  Quinn, Col. 2 Lines 5-6 teach the use of a fiber optic connection to the sensor.)

As to claim 14, Esch in view of Quinn teaches the method of Claim 11, wherein the body lumen comprises a blood vessel. (Esch, Figure 1 teaches the placement of the catheter (10) in a blood vessel.)
As to claim 15, Esch in view of Quinn teaches the method of Claim 11, wherein the pressure sensor is positioned such that it can detect a pressure along or near an opening of the distal end of the elongated body. (Esch, Figure 2 teaches that the pressure sensor (2) is located at a distal end of the catheter and exposed to the surrounding environment.  Quinn, Figure 5 teaches the sensor (62) located at an opening in the catheter.  Col. 6, Lines 35-40 teach that the sensor is located at the distal end of the tube.)

As to claim 16, Esch in view of Quinn teaches the method of Claim 11, wherein the elongated body comprises an additional sensor lumen, wherein the additional sensor lumen is configured to receive an additional sensor. (Quinn, Figures 2A and 2B teach additional sensor lumens (118, 120, 124).)

As to claim 17, Esch teaches a method of performing an intraluminal procedure in a body lumen while simultaneously detecting a physiological measurement within said body lumen (Col. 2, Lines 46-50 teach the method of detecting pressure inside the body using a sensor.), the method comprising: advancing an elongated body to a target intraluminal location of the body lumen  (Col. 6, Lines 24-27 teach the insertion of the catheter (10) into the body.), wherein the elongated body comprises a first lumen and a second path through the elongated body (Figure 2 teaches a main lumen (16) and an area in the sidewall (12) where wires (24a, 24b) are placed to connect to the pressure sensor (20).), the elongated body further comprising a proximal end and a distal end (Figure 2 teaches the distal end (14) of the catheter, while the proximal end is omitted.), wherein the first lumen extends to the distal end of the elongated body (Figure 2 teaches the main lumen (16) extends to the distal end (14).); slidably positioning a separate device within the first lumen of the elongated body such that the separate device is configured to pass through and beyond the distal end of the elongated body (Col. 6, Lines 31-34 teach the placement of a second device into the main lumen of the outer catheter.); wherein the second path through the elongated body comprises a physiological sensor (Figure 2 teaches a pressure sensor (20).), wherein the second path through the elongated body comprises an opening along or near the distal end of the elongated body to provide access to the target intraluminal location of the body lumen (Figure 2 teaches the pressure sensor (20) is located near the distal end (14) of the catheter (10).), wherein the second path through the elongated body is configured to receive a transmission line, the transmission line being coupled to the physiological sensor (Figure 2 teaches transmission lines (24a, 24b) coupled to the sensor (20).); and detecting physiological data related to the target intraluminal location of the body lumen using the physiological sensor while the separate device is positioned within the first lumen (Col. 6, Lines 30-34 teach the pressure is measured while a second device is inserted.); wherein the second path through the elongated body is separate from the first lumen and not in fluid communication with the first lumen, and wherein the second path through the elongated body does not impinge on the first lumen (Figure 2 teaches the wires (24a, 24b) are not in communication with the main lumen.), the elongated (Col. 6, Lines 30-34 teach the pressure is measured while a second device is inserted.) and wherein the pressure sensor is positioned within the sensor lumen and away from an exterior surface of the elongated body. (Col. 4, Line 40 teaches the sensor can be embedded deeper into the wall of the body (12) such that is it within the wall and away from the exterior surface of the elongated body.)
Esch does not explicitly disclose that the elongated body comprises a second lumen.
However, Quinn teaches a catheter with an elongated body that comprises a second lumen. (Figures 1 and 2a/b teach a catheter (10) for insertion into the body that has multiple lumens.  Some of the lumens (122, 124, 126) are for use in diagnostic/therapeutic procedures, similar to the main lumen of Esch.  Other lumens (118, 120, 124) are sized to permit wires to pass through, with fiber optic lumen (124) specifically being used to interact with a sensor at the distal end of the tube.  Additionally, Figure 5 teaches that the thermistor lumen has a sensor (62) connected to a wire located at the distal end of the tube. (Col. 6, Lines 35-40).  Esch, Col. 4 Lines 61-63 teach the use of temperature sensors in place of the pressure sensor.)
One of ordinary skill in the art would have been motivated to combine the multiple lumen structure of Quinn with the guide catheter structure of Esch in order to monitor various hemodynamic parameters and combine monitoring features with therapeutic features. (Quinn Col. 2, Lines 13-22)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multiple lumen structure of Quinn with the guide catheter structure of Esch because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (A).

As to claim 18, Esch in view of Quinn teaches the method of Claim 17, wherein the separate device comprises a catheter. (Esch, Col. 6, Lines 32 teach the introduction of a catheter into the main lumen.)

As to claim 19, Esch in view of Quinn teaches the method of Claim 17, wherein the physiological sensor comprises a pressure sensor. (Esch, Col. 4, Lines 36-38 teach the sensor is a pressure sensor directly exposed on the exterior of the body (12).)

As to claim 20, Esch in view of Quinn teaches the method of Claim 19, wherein the pressure sensor comprises a fiber optic sensor. (Esch, Col. 2, Lines 9-11 teach the use of fiber optic pressure sensors in medical devices.  Quinn, Col. 2 Lines 5-6 teach the use of a fiber optic connection to the sensor.)

As to claim 21, Esch in view of Quinn teaches the method of Claim 17, wherein the body lumen comprises a blood vessel. (Esch, Figure 1 teaches the placement of the catheter (10) in a blood vessel.)

As to claim 22, Esch in view of Quinn teaches the method of Claim 17, wherein the physiological sensor is positioned such that it can detect a physiological parameter along or near an opening of the distal end of the elongated body. (Esch, Figure 2 teaches that the pressure sensor (2) is located at a distal end of the catheter and exposed to the surrounding environment.  Quinn, Figure 5 teaches the sensor (62) located at an opening in the catheter.  Col. 6, Lines 35-40 teach that the sensor is located at the distal end of the tube.)

As to claim 23, Esch in view of Quinn teaches the method of Claim 17, wherein the elongated body comprises a third lumen, wherein the third lumen is configured to receive an additional physiological sensor. (Quinn, Figures 2A and 2B teach additional sensor lumens (118, 120, 124) with various sensors associated therewith.)

As to claim 24, Esch in view of Quinn teaches the method of Claim 11, wherein the sensor lumen terminates along a distal face of the elongated body, wherein the pressure sensor is configured to detect the real-time pressure of bodily fluid entering through the sensor lumen along the distal face of the elongated body. (Esch, Figure 2 teaches that the pressure sensor (2) is located at a distal end of the catheter and exposed to the surrounding environment via a side opening.  Quinn, Figure 5 teaches the sensor (62) located at an opening in the catheter.  Col. 6, Lines 35-40 teach that the sensor is located at the distal end of the tube.)

As to claim 25, Esch in view of Quinn teaches the method of Claim 17, wherein the sensor lumen terminates along a distal face of the elongated body, wherein the pressure sensor is configured to detect the real-time pressure of bodily fluid entering through the sensor lumen along the distal face of the elongated body. (Esch, Figure 2 teaches that the pressure sensor (2) is located at a distal end of the catheter and exposed to the surrounding environment via a side opening.  Quinn, Figure 5 teaches the sensor (62) located at an opening in the catheter.  Col. 6, Lines 35-40 teach that the sensor is located at the distal end of the tube.)

The amendments to claims 11 and 17 also required a new interpretation and a new rejection is presented below.

Claims 11, 17, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell (US5800384) in view of Quinn (US6036654), further in view of MILLAR (US6394986).
As to Claim 11, Russell teaches method of performing an intraluminal procedure in a body lumen while simultaneously detecting a real-time pressure within said body lumen, the method comprising: advancing an elongated body to a target intraluminal location of the body lumen (Figure 2 teaches the elongated body (12) is advanced into a body lumen (62).), wherein the elongated body comprises a main lumen and a secondary lumen (Figure 2 teaches a main (12b) and secondary (50) lumen.), the elongated body further comprising a proximal end and a distal end, wherein the main lumen extends to the distal end of the elongated body (Figure 2 teaches the main lumen (12b) extends from one end to the other.); slidably positioning a second device within the main lumen of the elongated body such that the second device is configured to pass through and beyond the distal end of the elongated body (Figure 2 teaches a second device (15) that is slid into the main lumen (12b) and extends beyond the distal end of the elongated body (12).), wherein the second lumen comprises an opening along or near the distal end of the elongated body to provide access to the target intraluminal location of the body lumen (Figure 2 teaches the second lumen (50) has an opening (26) along a distal end of the elongated body (12).), wherein the second lumen is separate from the main lumen and not in fluid communication with the main lumen (figure 2 teaches the main (12b) and second (50) lumen are separate.), and wherein the second lumen does not impinge on the main lumen (Figure 2 teaches the second lumen (50) does not interact with the main (12b) lumen.), the elongated body comprising a first end and a second end (Figure 2 teaches the elongated body (12) has two ends.); wherein the elongated body is configured to simultaneously receive and accommodate both the second device and the transmission line during use (Figure 2 teaches the second device (15) is in use while the elongated body is inserted into the body lumen (62).  Col. 2, Lines 60-67 teach that the side lumen can be operated while the second device (15) is inserted.) Russell also discloses that more than just one additional lumen can be used. (Col. 1, Line 66-Col. 2, Line 3)
Russell does not explicitly disclose an elongated body wherein the sensor lumen comprises a pressure sensor wherein the sensor lumen is configured to receive a transmission line, the transmission line being coupled to the pressure sensor; and 

However, Quinn teaches a catheter that has an elongated body wherein the sensor lumen comprises a pressure sensor wherein the sensor lumen is configured to receive a transmission line, the transmission line being coupled to the pressure sensor (Figures 1 and 2a/b teach a catheter (10) for insertion into the body that has multiple lumens.  Some of the lumens (122, 124, 126) are for use in diagnostic/therapeutic procedures, similar to the main lumen of Russell.  Other lumens (118, 120, 124) are sized to permit wires to pass through, with fiber optic lumen (124) specifically being used to interact with a sensor at the distal end of the tube.); and detecting a real-time pressure of the target intraluminal location of the body lumen using the pressure sensor while the second device is positioned within the main lumen. (Col. 3, Lines 48-50 teach that measuring of pressure during a catheterization procedure.)
One of ordinary skill would have been motivated to apply the known pressure monitoring technique of Quinn to one of the multiple additional side lumens of Russell in order to monitor various hemodynamic parameters without having to remove and reinsert numerous catheters and combine monitoring features with therapeutic features. (Quinn, Col. 2, Lines 13-21.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known pressure monitoring technique of Quinn to one of the multiple additional side lumens of Russell because it 

Russell in view of Quinn does not explicitly disclose the placement of the sensor, specifically wherein the pressure sensor is positioned within the sensor lumen and away from an exterior surface of the elongated body. (Quinn does disclose that a temperature sensor can be placed in the claimed location (See Figures 5/6, Items 62/63/64)
However, Millar teaches the placement of a sensor in an elongated body wherein the pressure sensor is positioned within the sensor lumen and away from an exterior surface of the elongated body. (Figure 2B teaches the sensor (204) is placed within a lumen of the body and away from the exterior surface.)  (Millar also teaches similar structure of fiber optic wires (210) and a side port opening (208) to Quinn’s sensor placement.)
One of ordinary skill would have been motivated to apply the known sensor placement technique of Millar to the pressure sensor of Russell in view of Quinn in order to provide a carrier/seal material that acts as a good sealant, good insulator, doesn’t affect the pressure signal (Millar, Col. 5, Lines 33-35), and provides a smooth pressure sensing area on the side of the catheter. (Millar, Col. 4, Lines 60-65)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sensor placement technique of Millar to the pressure sensor of Russell in view of Quinn because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to Claim 17, Russell teaches method of performing an intraluminal procedure in a body lumen while simultaneously detecting a physiological measurement within said body lumen, the method comprising: advancing an elongated body to a target intraluminal location of the body lumen (Figure 2 teaches the elongated body (12) is advanced into a body lumen (62).), wherein the elongated body comprises a main lumen and a secondary lumen (Figure 2 teaches a main (12b) and secondary (50) lumen.), the elongated body further comprising a proximal end and a distal end, wherein the main lumen extends to the distal end of the elongated body (Figure 2 teaches the main lumen (12b) extends from one end to the other.); slidably positioning a second device within the main lumen of the elongated body such that the second device is configured to pass through and beyond the distal end of the elongated body (Figure 2 teaches a second device (15) that is slid into the main lumen (12b) and extends beyond the distal end of the elongated body (12).), wherein the second lumen comprises an opening along or near the distal end of the elongated body to provide access to the target intraluminal location of the body lumen (Figure 2 teaches the second lumen (50) has an opening (26) along a distal end of the elongated body (12).), wherein the second lumen is separate from the main lumen and not in fluid communication with the main lumen (figure 2 teaches the main (12b) and second (50) lumen are separate.), and wherein the second lumen does not impinge on the main lumen (Figure 2 teaches the second lumen (50) does not interact with the main (12b) lumen.), the elongated body comprising a first end and a second end (Figure 2 teaches the elongated body (12) has two ends.); wherein the elongated body is configured to simultaneously receive and (Figure 2 teaches the second device (15) is in use while the elongated body is inserted into the body lumen (62).  Col. 2, Lines 60-67 teach that the side lumen can be operated while the second device (15) is inserted.) Russell also discloses that more than just one additional lumen can be used. (Col. 1, Line 66-Col. 2, Line 3)
Russell does not explicitly disclose an elongated body wherein the sensor lumen comprises a physiological sensor wherein the sensor lumen is configured to receive a transmission line, the transmission line being coupled to the physiological sensor; and detecting physiological data of the target intraluminal location of the body lumen using the physiological sensor while the second device is positioned within the main lumen.

However, Quinn teaches a catheter that has an elongated body wherein the sensor lumen comprises a physiological sensor wherein the sensor lumen is configured to receive a transmission line, the transmission line being coupled to the physiological sensor (Figures 1 and 2a/b teach a catheter (10) for insertion into the body that has multiple lumens.  Some of the lumens (122, 124, 126) are for use in diagnostic/therapeutic procedures, similar to the main lumen of Russell.  Other lumens (118, 120, 124) are sized to permit wires to pass through, with fiber optic lumen (124) specifically being used to interact with a sensor at the distal end of the tube.); and detecting a real-time pressure of the target intraluminal location of the body lumen using the physiological sensor while the second device is positioned within the main lumen. (Col. 3, Lines 48-50 teach that measuring of pressure during a catheterization procedure.)
One of ordinary skill would have been motivated to apply the known pressure monitoring technique of Quinn to one of the multiple additional side lumens of Russell in order to monitor various hemodynamic parameters without having to remove and reinsert numerous catheters and combine monitoring features with therapeutic features. (Quinn, Col. 2, Lines 13-21.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known pressure monitoring technique of Quinn to one of the multiple additional side lumens of Russell because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
Russell in view of Quinn does not explicitly disclose the placement of the sensor, specifically wherein the pressure sensor is positioned within the sensor lumen and away from an exterior surface of the elongated body. (Quinn does disclose that a temperature sensor can be placed in the claimed location (See Figures 5/6, Items 62/63/64)
However, Millar teaches the placement of a sensor in an elongated body wherein the physiological sensor is positioned within the sensor lumen and away from an exterior surface of the elongated body. (Figure 2B teaches the sensor (204) is placed within a lumen of the body and away from the exterior surface.)  (Millar also teaches similar structure of fiber optic wires (210) and a side port opening (208) to Quinn’s sensor placement.)
One of ordinary skill would have been motivated to apply the known sensor placement technique of Millar to the pressure sensor of Russell in view of Quinn in order to provide a carrier/seal material that acts as a good sealant, good insulator, doesn’t (Millar, Col. 5, Lines 33-35), and provides a smooth pressure sensing area on the side of the catheter. (Millar, Col. 4, Lines 60-65)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sensor placement technique of Millar to the pressure sensor of Russell in view of Quinn because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to Claim 24, Russell in view of Quinn and Millar teaches the method of Claim 11, wherein the sensor lumen terminates along a distal face of the elongated body (Russell, Figure 2 teaches the second lumen (50) terminates along a distal face of the elongated body (12).  Quinn teaches the use of additional lumens as sensor lumens, as described in the rejection of claim 11.), wherein the pressure sensor is configured to detect the real-time pressure of bodily fluid entering through the sensor lumen along the distal face of the elongated body. (Quinn, Col. 3, Lines 48-50 teach the measurement of real-time pressure during the catheterization procedure.  Using the pressure sensor/monitoring technique of Quinn with the secondary lumen of Russell, as described above in the rejection of claim 11, the pressure is monitored at the side port during catheterization.)

As to Claim 25, Russell in view of Quinn and Millar teaches the method of Claim 17, wherein the sensor lumen terminates along a distal face of the elongated body (Russell, Figure 2 teaches the second lumen (50) terminates along a distal face of the elongated body (12).  Quinn teaches the use of additional lumens as sensor lumens, as described in the rejection of claim 11.), wherein the pressure sensor is configured to detect the real-time pressure of bodily fluid entering through the sensor lumen along the distal face of the elongated body. (Quinn, Col. 3, Lines 48-50 teach the measurement of real-time pressure during the catheterization procedure.  Using the pressure sensor/monitoring technique of Quinn with the secondary lumen of Russell, as described above in the rejection of claim 11, the pressure is monitored at the side port during catheterization.)

Response to Arguments
Applicant's arguments filed 08 January 2021 have been fully considered but they are not persuasive.
As to applicant’s arguments that Esch in view of Quinn do not teach the newly amended independent claims 11 or 17, Examiner asserts that the new amendment of “wherein the pressure/physiological sensor is positioned within the sensor lumen and away from an exterior surface of the elongated body” is taught by Esch in view of Quinn.  Esch Col. 4, Line 40 teaches the sensor can be embedded deeper into the wall of the body (12) such that is it within the wall and away from the exterior surface of the elongated body.  Additionally, Quinn Figure 5 teaches that the thermistor lumen has a sensor (62) connected to a wire located at the distal end of the tube. (Col. 6, Lines 35-40).  Esch, Col. 4 Lines 61-63 teach the use of temperature sensors in place of the pressure sensor.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.
PINKERNELL (US20090177183) teaches a multi-lumen catheter with sensor lumens and terminate at a side port opening along the distal face.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                             
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        28 January 2021